DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 2nd, 2022 has been entered. Claims 1 – 2, 4 – 6, 9 – 12, and 14 are pending in the application. 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 15 – 20 directed to a tensioning device non-elected without traverse on the reply dated on November 16th, 2020.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Accordingly, claims 15 – 20 have been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 2nd, 2022 with respect to claim 1 have been fully considered and are persuasive.  The rejection of November 3rd, 2021 has been withdrawn. 

Reasons for Allowance
Claims 1 – 2, 4 – 6, 9 – 12, and 14 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of claim 1, specifically failing to teach a method for producing component having a textile reinforcement wherein the textile reinforcement comprises intersecting textile strands that are pre-stressed with a non-planar tensile force by a tensioning device located outside the formwork. Furthermore, in view of the prior art, these in combination with the other features found in claim 1 would not have been obvious to one of ordinary skill in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743